Picture 1 [image_001.jpg] 

BUSINESS DEVELOPMENT AGREEMENT

DeQueen Healthcare Hospital

 

This document (“Agreement”) reflects the agreement of iHealthcare Management
Company, a Florida Corporation with an address of 3901 NW 28th Street, 2nd
Floor, Miami, Florida 33142, (“iHealthcare”) and Jorge A. Perez with an address
of 13595 SW 134 Ave, Suite 209, Miami, Florida, 33186 , (“Perez”) (hereinafter,
collectively iHealthcare and Perez are also known as the “Parties,” or
individually as a “Party”) to engage in business on the terms set forth below,
as well as such other terms and conditions as the Parties may agree.  The
Parties may reduce the terms listed below to a more complete written agreement,
but they are not required to do so.

 

WHEREAS, iHealthcare is in the hospital management business through its wholly
owned subsidiary iHealthcare Management Company and desires to expand its
hospital management business; 

WHEREAS, Perez has demonstrated a track record of developing and securing
hospital management contracts; 

WHEREAS, the Parties desire to use their respective assets for the common goal
of assisting the rural healthcare landscape, driving healthcare insurance costs
down, providing innovative products and tools, and growing a small footprint of
Hospitals and Service Offerings into a major sustainable business that will
serve communities throughout the United States; 

WHEREAS, the Parties consider their ongoing relationship and potential business
relationship to be independently valuable;  

NOW, THEREFORE, for and in consideration of the ongoing and potential
relationship between iHealthcare and Perez, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
iHealthcare and Perez, intending to be legally bound, do hereby agree as follows
and acknowledge the above recitals as true and incorporated herein, and: 

 

1)BUSINESS DEVELOPMENT ENGAGEMENT:  

 

a)iHealthcare hereby engages Perez to deliver certain valid, binding, exclusive
and executed hospital management contracts for new business for and on behalf of
iHealthcare Management Company;  

b)Perez shall utilize the iHealthcare Management Company contract template
[attached]; 

--------------------------------------------------------------------------------

Business Agreement

Page 1 of 13

--------------------------------------------------------------------------------

c)Perez shall obtain any required consents, authorizations and binding approvals
necessary to deliver an executed binding ten-year contracts for hospital
management services to iHealthcare Management Company;  

d)Perez will ensure iHealthcare is the exclusive provider of management services
under these new agreements; 

e)Perez will ensure that no liabilities of any kind which nay have incurred
prior to the new contract inception date will transfer, assign or inure to
iHealthcare Management Company;  

f)The target inception date will be January 7, 2019 and limited only to the
following target hospital: DeQueen Healthcare Hospital LLC. 

 

2)TERMS.  The Parties herby agree as follows:  

 

a)The parties acknowledge that under this Business Development Agreement, the
Parties agree to mutually work together to grow the business model and create
new revenue lines that are currently not operational.  

b)The contracts, once executed, must have a 10-year non-cancelable term with
renewals. 

 

3)CONSIDERATION: With this in mind, the consideration for this business
development effort will be a Success Fee structured as a Promissory Note and
Stock as follows:  

 

a)Success Fee: $800,000.00 

1.The Success Fee will be earned upon delivery of a legally binding and executed
Management and Administrative Services Agreement.   The Success Fee is based on
a negotiated value.   

b)Terms in General:  

1.iHealthcare shall issue a Promissory Note for 100% of the agreed value under
this Business Development Agreement.  

2.Promissory Note will have a 10 year term and 4% simple annual interest on the
unpaid balance.  

3.Payment: Promissory Note may be prepaid without penalty, in full or in part,
in cash or common stock at the option of iHealthcare. 

4.Default: In the event of a default, iHealthcare shall be granted 45 days to
cure, as stipulated in the Management and Administrative Services Agreement. 

5.Security: In the event of failure to cure the default after the 45-day period
and remedy specified in the Management and Administrative Services Agreement,
the management agreement shall be surrendered to the Lender as security. 

6.Adjustments: In the event that any of the named hospitals closes or is placed
in receivership, files for bankruptcy, becomes insolvent or is assigned to
creditors, the portion of the Success Fee allocated to that specific hospital
only shall be adjusted accordingly and the associated portion of the Promissory
Note shall be adjusted to reflect the change in event and the balance due shall
be reduced to reflect that portion for the remaining term of the note.  

7.Offsets: This Agreement is based on the premise that the Hospital Management
and Administrative Services Agreement will be in effect for 10 full years which
enables iHealthcare to fund the payments for the Promissory Note during this
term. Therefore,  

--------------------------------------------------------------------------------

Business Agreement

Page 2 of 13

--------------------------------------------------------------------------------

there may be a pro rata offset to the balance of the Promissory Note if one or
more of the following occur during the ten-year term:

a)Any early cancellation or termination of the contract that is not as a result
of breach of contract by iHealthcare. 

b)Failure to enforce the tagalong provision of the contract. 

c)A Hospital ownership action to close the hospital. 

d)Loss or suspension of Hospital License or Medicare Provider status relating to
events occurring prior to closing. 

e)In the event that the hospital closes or is placed in receivership, files for
bankruptcy, becomes insolvent or is assigned to creditors, the portion of the
Success Fee listed in the Business Development Agreement shall be adjusted
accordingly and the remaining portion of this Promissory Note shall be adjusted
to reflect the change in event and the balance due shall be reduced to reflect
that portion for the remaining term of the note. 

f)Any Offset is subject to arbitration and other remedies as specified in the
Hospital Management and Administrative Services Agreement.   

g)Liabilities incurred prior to closing.  

 

c)Terms of Preferred B Stock from iHealthcare, Inc:  

 

1.Success Event: Final delivery of a fully executed, legally binding Management
and Administrative Services Agreement for DeQueen Healthcare Hospital LLC. 

2.Preferred Series B Shares: A total of 45,460 Preferred Series B Shares par
value $0.0001 per share will be allocated to the Perez -Tio Family Trust, as
part of the Success Fee of this Agreement as earned per contract: 

a)DeQueen Healthcare Hospital LLC: 45,460 shares 

3.Conversion Value: One share of Preferred B for one share of Common Stock -
Converted at the option of the Holder.  

4.Restrictions: Shares will be restricted for 6 months from issuance per SEC
regulations. 

5.COC: Accelerated Conversion and call back on then existing terms at Change of
Control. 

6.Call Option: iHealthcare may call or force conversion all or part of the stock
in the event of a recapitalization or liquidation event or public offering.  

7.Voting: Preferred B Shares are voting as one vote per share. 

8.Reserves: iHealthcare Inc. shall reserve sufficient shares of Preferred B and
Common stock to meet the obligations of this agreement. 

9.Interest: No interest is paid or due on equity offers. 

10.Conditions: The specific terms of Preferred B Shares are set and fixed by
iHealthcare’s Articles of Incorporation. 

 

d)Terms of Preferred C Stock from iHealthcare Inc:     

 

1.Success Event: Final delivery of a fully executed, legally binding Management
and Administrative Services Agreement for DeQueen Healthcare Hospital LLC.  

--------------------------------------------------------------------------------

Business Agreement

Page 3 of 13

--------------------------------------------------------------------------------

2.Preferred Series C Shares: A total of 45,460 Preferred Series C Shares par
value $0.0001 per share will be allocated to the Perez -Tio Family Trust, as
part of the Success Fee of this Agreement as earned per contract: 

a)Dequeen Healthcare Hospital LLC: 45,460 shares. 

3.Terms: Terms will be governed by the Certificate of Designation for Preferred
C Shares filed with the State of Delaware along with Board Resolution. 

These shares shall be earned as follows  

4.Convertible Note: The 45,460 Preferred Shares C will be issued as a
Convertible Note to the Perez – Tio Family Trust. 

5.Conversion: The Conversion value is one share of Preferred Stock to one share
of Common Stock 

6.Value Assurance Guarantee:  When converted from Preferred Shares to Common
Stock, iHealthcare guarantees a minimum value, only on the date of conversion,
of $1.00 per share converted. If the value of the Common Stock trading on that
day is below $1.00 per share, the company will issue sufficient additional
Common Stock share’s so that the total value of the redeemed converted Preferred
Stock redeemed to Common Stock equals a minimum of $1.00 per share based on the
conversion date’s closing per share value of Common Stock. If the value is in
excess of $1.00 per share on the date of conversion, the share conversion
remains 1:1 and the Holder shall retain the upside value, if any. Common stock
must be trading on a public exchange to qualify. 

7.Restricted Share Tranches and Vesting: When each restricted share tranche
reaches maturity in the Convertible Note on the following schedule of
performance, the note will covert to Preferred Shares as listed, at the option
of the Holder.  

a)45,460 shares vested upon closing.   

8.Restricted Share Conversion Schedule: Vested Preferred shares may convert and
then shall be exercisable for conversion to Common Stock, all or in part or
none, at the option of the Holder only after the closing of the new management
contracts, the following schedule:  

a)45,460 shares – 12 months from date of closing. 

1.COC: Accelerated Conversion and call back on then existing terms at Change of
Control. 

2.Call Option: iHealthcare may call or force conversion all or part of the stock
in the event of a recapitalization or liquidation event or public offering.  

3.Voting: Preferred C Shares are non-voting until converted to Common Stock.  

4.Reserves: iHealthcare Inc. shall reserve sufficient shares of Preferred C and
Common stock to meet the obligations of this agreement. 

5.Interest: No interest is paid or due on equity offers. 

 

1)NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION.   

 

a)The Parties acknowledge that they each have, may obtain or may develop certain
Confidential Information (as defined below) in the ordinary course of their
business and that the Parties may learn of, or have access to, each other’s
Confidential Information during the course of their business relationship with
each other. 

--------------------------------------------------------------------------------

Business Agreement

Page 4 of 13

--------------------------------------------------------------------------------

b)For the purposes of this Agreement, the term “Confidential Information” shall
mean any and all confidential and/or proprietary knowledge, data, information or
trade secrets used, obtained, or developed by or for a Party that is treated as
confidential by that Party, or is of a nature that should reasonably be
understood by the receiving Party to be confidential, and is not and otherwise
would not be regularly and routinely available to the general public.  The term
“Confidential Information,” includes, without limitation, information and data,
whether in written, oral, graphic or machine-readable form, but shall not
include that which is (i) publicly available by other than unauthorized means,
(ii) disclosed to others by the disclosing Party or other proper Party without
restriction, (iii) rightfully received from a third party without restriction,
(iv) discoverable by common observation, through publicly or commercially
available sources, or by inspection or analysis of products in the market place,
or (v) general skill and knowledge. 

 

c)The receiving Party hereby agrees to comply with any and all of the disclosing
Party’s commercially reasonable policies and procedures for the protection of
Confidential Information and, except as required by law or by the nature of
receiving Party’s duties for the disclosing Party or with the prior written
approval of an authorized officer of the disclosing Party, receiving Party will
not, during its business relationship with disclosing Party or at any time
thereafter, use or disclose, directly or indirectly in any manner, any
Confidential Information of the disclosing Party, including the fact that
Confidential Information has been made available to the receiving Party for any
purpose other than in furtherance of the business relationship with disclosing
Party. The provisions of this Agreement regarding disclosure and use of
Confidential Information shall survive the termination or expiration of this
Agreement and shall be effective forever.  

 

d)The receiving Party hereby agrees that any Confidential Information is and
shall remain the sole and exclusive property of the disclosing Party for use in
the disclosing Party’s business and shall be used solely in connection with
furtherance of the business relationship with disclosing Party and shall not be
used by receiving Party, directly or indirectly, in any other manner whatsoever.
 Under no circumstances whatsoever shall receiving Party have any proprietary or
other legal right to the disclosing Party’s Confidential Information during, or
subsequent to the termination or cessation of, the business relationship of the
Parties. 

 

e)The receiving Party hereby agrees not to disclose, copy, or remove from the
premises of the disclosing Party any documents, records, tapes or other media or
format that contain or may contain Confidential Information, except as required
by the nature of receiving Party’s duties for the disclosing Party or as
otherwise approved in writing by an authorized officer of the disclosing Party.
 Upon termination or cessation of the business relationship of the Parties,
regardless of the reason for such termination or cessation, receiving Party
hereby agrees to return immediately to the disclosing Party, or destroy at the
disclosing Party’s discretion, all originals and copies of documents, records,
tapes, or any other media or format that contain or may contain Confidential
Information. Furthermore, all Confidential Information belonging to disclosing
Party  

--------------------------------------------------------------------------------

Business Agreement

Page 5 of 13

--------------------------------------------------------------------------------

will be and remain solely the property of disclosing Party.  Any such return or
destruction, as applicable, of Confidential Information shall be certified in
writing by receiving Party to disclosing Party within three (3) days of the
return or destruction. Any Confidential Information that is not returned or
destroyed, including any oral Confidential Information, will continue to be kept
confidential and subject of the terms of this Agreement.

 

f)In the event receiving Party is legally compelled to disclose Confidential
Information belonging to disclosing Party, the receiving Party shall promptly
notify disclosing Party of each such requirement so that disclosing Party may
seek a protective order or other appropriate remedy and/or waive compliance with
the provisions of this Agreement. In any such event, receiving Party will only
disclose such Confidential Information that s/he/it is advised by counsel to
disclose and legally required to be disclosed and shall exercise reasonable
efforts to obtain assurance that confidential treatment will be accorded to such
Confidential Information. 

 

g)The receiving Party’s access to Confidential Information shall automatically
terminate at the termination or expiration of the relationship between the
Parties with respect to the subject matter of this Agreement. Notwithstanding
the foregoing, disclosing Party may immediately terminate access to its
Confidential Information at any time. 

 

h)Neither of the Parties to this Agreement shall make any announcement of the
proposed transaction contemplated by this Agreement, without the prior written
approval of the other, which approval will not be unreasonably withheld or
delayed.   The foregoing shall not restrict in any respect the Party’s ability
to communicate information concerning this Agreement, and the transactions
contemplated hereby, to their respective affiliates’, officers, directors,
employees and professional advisers; and, (to the extent relevant), to third
parties whose consent is required in connection with the transaction
contemplated by this Agreement. 

 

 

2)NON-CIRCUMVENTION.   

 

a)The Parties understand that in the performance of this Agreement they may each
reveal to each other, contacts and relationships which are not otherwise known
to the general public or to whom the general public may otherwise not have
access. 

 

b)The Parties will not in any manner solicit, nor do business in any manner with
individuals, entities, related parties or their affiliates (“Source(es)”), which
were made available to them through this Agreement by the other Party, without
the express permission of the party who made available the Source; 

 

c)Source shall include, without limitation, any contact, contract or transaction
with all persons, companies (e.g., limited liability companies, etc.), firms,
partnerships (e.g., general partnerships, limited liability partnerships, etc.),
corporations (e.g., domestic, foreign, international), co-ventures, joint
ventures, trusts or any other entity with which  

--------------------------------------------------------------------------------

Business Agreement

Page 6 of 13

--------------------------------------------------------------------------------

they or any associate, agent, employee, or representative are or may be in any
way associated or concerned, no matter the country of origin or origination of
the association.

 

d)A Party will not attempt either directly or indirectly, for the purposes of
circumventing the other Party, to make any contact with any individual or
entity, including without limitation relationships, customers or clients, whose
identity is made known to one Party solely in connection with their relationship
with the other Party, as contemplated by this Agreement, without the prior
written approval of such other Party. The identity of such individuals and
entities shall be deemed proprietary and valuable to the Party in whose
knowledge, such identity currently resides. 

 

e)The Parties will maintain complete confidentiality regarding each other’s
Sources and will disclose such Sources only to third parties only pursuant to
the express written permission of the Party who made available the Source; 

 

f)The Parties will not disclose names, addresses, e-mail address, telephone and
tele-fax or telex numbers to any Sources, to third parties and the Parties each
recognize such Sources as the exclusive property of the providing Party and they
will not enter into any direct negotiations or transactions with such Sources
revealed by the other Party; 

 

g)The Parties further undertake not to enter into business transaction with
banks, iHealthcare’s sources of funds or other bodies, the names of which have
been provided by one of the Parties to this agreement, unless written permission
has been obtained from the other Party to do so.  

 

h)The Parties also undertake not to make use of a third party to circumvent this
clause. 

 

3)COVENANT NOT TO COMPETE 

 

a)In accordance with this Agreement, the Parties will gain knowledge of certain
proprietary information belonging to the other Party and valuable confidential
business or professional information. The Parties may also acquire substantial
relationships with specific prospective or existing customers or clients and
gain customer or client goodwill associated with the Parties’ ongoing business
or professional practice. The Parties may additionally be provided with
extraordinary or specialized training, specific to the Parties’ field of
business and specific business. In light of the above, the Parties acknowledges
and agrees that the they each are entitled to a Covenant Not To Compete and such
restraint is reasonably necessary to protect the legitimate business interest or
interests of the Parties, to the extent that there is an Ongoing Entity. 

 

b)Accordingly, during the Parties’ relationship with each other and for a period
of 10 years from the date of this Agreement, for any reason, the Parties shall
not, directly or indirectly, through another person or entity, compete with the
each other anywhere where the Ongoing Entity does business or owns an interest
in or, as principal, agent, contractor, consultant, or employee or otherwise,
engages in activities for or renders  

--------------------------------------------------------------------------------

Business Agreement

Page 7 of 13

--------------------------------------------------------------------------------

services to any firm or business that competes with the Ongoing Entity,
“Compete” being defined as conducting business in the marketplace, contracting
for hospital management services and all related marketing models and business
models. The territory shall be deemed to initially be the United States of
America and such other locations as the Ongoing Entity may be doing business at
any time and also those States in which Ongoing Entity has reasonably advanced
toward doing business.

 

c)“Compete” shall additionally include without limitation, soliciting, providing
services to, or otherwise engaging in a business transaction with customers or
clients of the Ongoing Entity or any affiliate of the Ongoing Entity, or
directly or indirectly soliciting for employment any of the Ongoing Entity’s
employees, or the employees of any of the Ongoing Entity’s affiliates. 

 

4)INDEMNIFICATION AND MUTUAL HOLD HARMLESS 

 

(a) Perez shall indemnify, defend and hold harmless iHealthcare and its
affiliates, their respective shareholders, officers, directors, employees, and
agents, against and in respect of any and all losses, claims, damages, causes of
action, actions, obligations, liabilities, deficiencies, suits, proceedings,
actual out-of-pocket obligations and expenses (including cost of investigation,
interest, penalties and reasonable attorneys' fees) (collectively, "Losses")
arising out of or due to the operation of the Business or relating to events
prior to closing by iHealthcare, its affiliates, agents, servants and/or
employees after Closing  under the provisions of this Agreement. The obligations
set forth in this Section 7(a) shall survive for a period of ten (10 years
following the Expiration Date.

 

(b) iHealthcare shall indemnify, defend and hold harmless Perez and its
affiliates, their respective shareholders, officers, directors, employees, and
agents, against and in respect of any and all Losses arising out of or due to
gross negligence of the Manager, its affiliates, agents, servants and/or
employees prior to and during the commencement of the term of this Agreement.
The obligations set forth in this Section 7(b) shall survive for a period of ten
(10) years following the Expiration Date.

 

(c) If a party entitled to indemnification (the "Indemnitee") receives notice of
any claim or the commencement of any action or proceeding with respect to which
a party is obligated to provide indemnification (the "Indemnifying Party")
pursuant to subsections (a) and (b) of this Section, the Indemnitee shall
promptly give the Indemnifying Party notice thereof (Indemnification Notice").
Such Indemnification Notice shall be a condition precedent to any liability of
the Indemnifying Party under the provisions for indemnification contained in
this Agreement. Except as provided below, the Indemnifying Party may compromise,
settle or defend, at such Indemnifying Party's own expense and by such
Indemnifying Party's own counsel, any such matter involving the asserted
liability of the Indemnitee. In any event, the Indemnitee, the Indemnifying
Party and the Indemnifying Party's counsel shall cooperate in the compromise of,
or defense against, any such asserted liability. If the Indemnifying Party
provides the Indemnitee a defense to a third party claim at the Indemnifying
Party's cost with a qualified attorney, Indemnitee may participate and/or
monitor the defense with an attorney of the Indemnitee's selection (at the
Indemnitee's own expense). Provided that the Indemnifying Party pays for the
full cost of the settlement of any claim,

--------------------------------------------------------------------------------

Business Agreement

Page 8 of 13

--------------------------------------------------------------------------------

the Indemnifying Party may settle any claim without the consent of the
Indemnitee. If the Indemnifying Party chooses to defend any claim, the
Indemnitee shall make available to the Indemnifying Party any books, records or
other documents within its control that are necessary or appropriate for such
defense.

 

8. LIMITATION OF LIABILITY

 

NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY BREACH
OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS PARAGRAPH IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 7,
OR DAMAGES AVAILABLE FOR BREACHES OF THE OBLIGATIONS SET FORTH IN SECTION 7.

 

a)Upon request of any Party to this Agreement, the requested Party(ies) shall
take such further actions, and shall cause its (their) personnel, agents, and
employees to take such further actions, including execution and delivery of
documents, that may reasonably be deemed necessary or desirable to accomplish or
evidence more further the objectives and intent of this Agreement.   

 

b)This Agreement contains the complete understanding between the Parties and
shall as of the date hereof, supersede all other agreements, whether they are
written or oral, between the Parties concerning the particular subject matter.
 Paragraphs 2 through 11 constitute a binding contract and will continue in full
force and effect surviving the termination of this Agreement.  Paragraph 1 is a
statement of interest and intent to do business, but as set forth above,
Paragraph 1 shall become binding to the extent that the Parties complete Due
Diligence (as defined below) and iHealthcare elects to proceed, or where
iHealthcare provides any capital to Perez, without a more formal writing, the
substantive terms herein shall be conclusive as to the agreement of the Parties.
 Further, to the extent that additional substantive terms are in issue, the
course of conduct of the Parties shall be controlling as to such terms. 

 

c)No waiver or modification of this Agreement or any covenant, condition or
limitation herein contained shall be valid and no evidence of waiver or
modification shall be offered or received in evidence in any proceeding,
arbitration or litigation between the Parties hereto arising out of or affecting
this Agreement or the rights or obligations of the Parties hereunder, unless
such waiver or modification is in writing duly signed by all Parties, or in an
email exchange where both Parties have commented. 

 

d)All agreements and covenants contained herein are severable, and in the event
that any of them shall be held to be invalid by any competent court, this
Agreement shall be interpreted as if such invalid agreement or covenant is not
contained herein. 

 

e)The failure of any Party to insist in any one or more instances upon
performance of any  

--------------------------------------------------------------------------------

Business Agreement

Page 9 of 13

--------------------------------------------------------------------------------

terms or conditions of this Agreement shall not be construed as a waiver of
future performance of any such term, covenant, or condition, but the obligations
of any Party with respect thereto shall continue in full force and effect.

 

f)Neither this Agreement nor any interest herein may be assigned in whole or in
part by any Party hereto without the prior written consent of all other
Parties. 

 

g)The terms and existence of this Agreement are confidential, and neither the
contents nor its details of the Agreement may be shown or disclosed by either
Party, except to those individuals with who have a need to know as a result of
being involved in or related to this Agreement. 

 

h)In addition to any remedies under the applicable law, the Parties recognize
that any breach or violation of any provision of this Agreement may cause
irreparable harm to the other Party, which money damages may not necessarily
remedy. Therefore, upon any actual or impending violation of any provision of
this Agreement, either Party may obtain from any court of competent jurisdiction
a preliminary, temporary or permanent injunction, restraining or enjoining such
violation by the other Party or any entity or person acting in concert with that
Party. 

 

i)This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Florida. IF A DISPUTE ARISES, THE PARTIES WILL: (a) RESOLVE
ALL DISPUTES BY BINDING ARBITRATION HELD IN MIAMI-DADE COUNTY, FLORIDA BEFORE A
SINGLE ARBITRATOR FROM JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC.
(“JAMS”); AND (b) WAIVE ANY RIGHT TO CIVIL TRIAL BY JUDGE OR JURY.
 Notwithstanding the foregoing, all claims alleging violation of restrictive
covenants, mishandling of Confidential Information, or transgression of
intellectual property rights, shall be subject to the exclusive jurisdiction, in
Miami, Florida, of either the Florida state courts or the US District Court.
 Before accepting appointment, the arbitrator shall agree: (a) that the
arbitrator’s award shall be made within nine (9) months of the filing of a
notice of intention (or demand) to arbitrate  (but it may be extended by written
agreement of the parties); (b) to base any decision or award on governing law;
(c) to not award punitive or other damages that are not measured by the
prevailing party’s actual damages, except as may be required by statute; and (d)
to issue an award in writing within ten (10) days of concluding the presentation
of evidence and briefs.  Judgment may be entered in any court having
jurisdiction thereof.  The prevailing party shall be entitled to recover from
the other party its costs and expenses, including reasonable attorney’s fees. 

 

j)Authority: Perez have full power and authority and are legally authorized to
execute and bind the hospitals to new management contracts for the benefit of
iHealthcare Management Company. 

 

 

a.The Parties further agree: 

--------------------------------------------------------------------------------

Business Agreement

Page 10 of 13

--------------------------------------------------------------------------------

1.To the extent that they are not in conflict with this document, that the use
of electronic messages shall create valid and enforceable rights and obligations
between them; and 

 

2.That to the extent permitted under the applicable law, electronic messages
shall be admissible as evidence, provided that such electronic messages are sent
to addresses and in formats, if any, designated either expressly or implicitly
by the addresses; and  

 

3.Not to challenge the validity of any communication or agreement between them
solely on the ground of the use of electronic means, whether or not such use was
reviewed by any natural person. 

 

1.This Agreement may be executed in separate counterparts all of which shall be
deemed to be one (1) agreement. 

 

 

 

SIGNATURE PAGE TO FOLLOW

--------------------------------------------------------------------------------

Business Agreement

Page 11 of 13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be Accepted and
Agreed to as of January 7, 2019

 

 

 

JORGE A. PEREZ iHealthcare Management Company 

 

 

 

 

                                           

By: /s/ Jorge A. Perez By:  /s/ Noel Mijares  

Jorge A. Perez                          Noel Mijares, Chief Executive Officer 

--------------------------------------------------------------------------------

Business Agreement

Page 12 of 13

 

[image_073.jpg]

BUSINESS DEVELOPMENT AGREEMENT

Fulton Medical Center

 

This document (“Agreement”) reflects the agreement of iHealthcare Management
Company, a Florida Corporation with an address of 3901 NW 28th Street, 2nd
Floor, Miami, Florida 33142, (“iHealthcare”) Jorge A. Perez with an address of
13595 SW 134 Avenue, Suite 209, Miami, Florida, 33186 , (“Perez”) (hereinafter,
collectively iHealthcare and Perez are also known as the “Parties,” or
individually as a “Party”) to engage in business on the terms set forth below,
as well as such other terms and conditions as the Parties may agree.  The
Parties may reduce the terms listed below to a more complete written agreement,
but they are not required to do so.

 

WHEREAS, iHealthcare is in the hospital management business through its wholly
owned subsidiary iHealthcare Management Company and desires to expand its
hospital management business; 

WHEREAS, Perez has demonstrated a track record of developing and securing
hospital management contracts; 

WHEREAS, the Parties desire to use their respective assets for the common goal
of assisting the rural healthcare landscape, driving healthcare insurance costs
down, providing innovative products and tools, and growing a small footprint of
Hospitals and Service Offerings into a major sustainable business that will
serve communities throughout the United States; 

WHEREAS, the Parties consider their ongoing relationship and potential business
relationship to be independently valuable;  

NOW, THEREFORE, for and in consideration of the ongoing and potential
relationship between iHealthcare and Perez, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
iHealthcare and Perez, intending to be legally bound, do hereby agree as follows
and acknowledge the above recitals as true and incorporated herein, and: 

 

1)BUSINESS DEVELOPMENT ENGAGEMENT:  

 

a)iHealthcare hereby engages Perez to deliver certain valid, binding, exclusive
and executed hospital management contracts for new business for and on behalf of
iHealthcare Management Company;  

b)Perez shall utilize the iHealthcare Management Company contract template
[attached]; 

--------------------------------------------------------------------------------

Business Agreement

Page 1 of 13

--------------------------------------------------------------------------------

c)Perez shall obtain any required consents, authorizations and binding approvals
necessary to deliver an executed binding ten-year contracts for hospital
management services to iHealthcare Management Company;  

d)Perez will ensure iHealthcare is the exclusive provider of management services
under these new agreements; 

e)Perez will ensure that no liabilities of any kind which nay have incurred
prior to the new contract inception date will transfer, assign or inure to
iHealthcare Management Company;  

f)The target inception date will be January 7, 2019 and limited only to the
following target hospital: Fulton Medical Center LLC. 

 

2)TERMS.  The Parties herby agree as follows:  

 

a)The parties acknowledge that under this Business Development Agreement, the
Parties agree to mutually work together to grow the business model and create
new revenue lines that are currently not operational.  

b)The contracts, once executed, must have a 10-year non-cancelable term with
renewals. 

 

3)CONSIDERATION: With this in mind, the consideration for this business
development effort will be a Success Fee structured as a Promissory Note and
Stock as follows:  

 

a)Success Fee: $950,000.00 

1.The Success Fee will be earned upon delivery of a legally binding and executed
Management and Administrative Services Agreement.   The Success Fee is based on
a negotiated value.   

 

b)Terms in General:  

1.iHealthcare shall issue a Promissory Note for 100% of the agreed value under
this Business Development Agreement.  

2.Promissory Note will have a 10 year term and 4% simple annual interest on the
unpaid balance.  

3.Payment: Promissory Note may be prepaid without penalty, in full or in part,
in cash or common stock at the option of iHealthcare. 

4.Default: In the event of a default, iHealthcare shall be granted 45 days to
cure, as stipulated in the Management and Administrative Services Agreement. 

5.Security: In the event of failure to cure the default after the 45-day period
and remedy specified in the Management and Administrative Services Agreement,
the management agreement shall be surrendered to the Lender as security. 

6.Adjustments: In the event that any of the named hospitals closes or is placed
in receivership, files for bankruptcy, becomes insolvent or is assigned to
creditors, the portion of the Success Fee allocated to that specific hospital
only shall be adjusted accordingly and the associated portion of the Promissory
Note shall be adjusted to reflect the change in event and the balance due shall
be reduced to reflect that portion for the remaining term of the note.  

7.Offsets: This Agreement is based on the premise that the Hospital Management
and Administrative Services Agreement will be in effect for 10 full years which
enables iHealthcare to fund the payments for the Promissory Note during this
term. Therefore,  

--------------------------------------------------------------------------------

Business Agreement

Page 2 of 13

--------------------------------------------------------------------------------

there may be a pro rata offset to the balance of the Promissory Note if one or
more of the following occur during the ten-year term:

a)Any early cancellation or termination of the contract that is not as a result
of breach of contract by iHealthcare. 

b)Failure to enforce the tagalong provision of the contract. 

c)A Hospital ownership action to close the hospital. 

d)Loss or suspension of Hospital License or Medicare Provider status relating to
events occurring prior to closing. 

e)In the event that the hospital closes or is placed in receivership, files for
bankruptcy, becomes insolvent or is assigned to creditors, the portion of the
Success Fee listed in the Business Development Agreement shall be adjusted
accordingly and the remaining portion of this Promissory Note shall be adjusted
to reflect the change in event and the balance due shall be reduced to reflect
that portion for the remaining term of the note. 

f)Any Offset is subject to arbitration and other remedies as specified in the
Hospital Management and Administrative Services Agreement.   

g)Liabilities incurred prior to closing.  

 

c)Terms of Preferred B Stock from iHealthcare, Inc:  

 

1.Success Event: Final delivery of a fully executed, legally binding Management
and Administrative Services Agreement for Fulton Medical Center LLC.  

2.Preferred Series B Shares: A total of 45,460 Preferred Series B Shares par
value $0.0001 per share will be allocated to the Perez -Tio Family Trust, as
part of the Success Fee of this Agreement as earned per contract: 

a) Fulton Medical Center LLC: 45,460 shares 

3.Conversion Value: One share of Preferred B for one share of Common Stock -
Converted at the option of the Holder.  

4.Restrictions: Shares will be restricted for 6 months from issuance per SEC
regulations. 

5.COC: Accelerated Conversion and call back on then existing terms at Change of
Control. 

6.Call Option: iHealthcare may call or force conversion all or part of the stock
in the event of a recapitalization or liquidation event or public offering.  

7.Voting: Preferred B Shares are voting as one vote per share. 

8.Reserves: iHealthcare Inc. shall reserve sufficient shares of Preferred B and
Common stock to meet the obligations of this agreement. 

9.Interest: No interest is paid or due on equity offers. 

10.Conditions: The specific terms of Preferred B Shares are set and fixed by
iHealthcare’s Articles of Incorporation. 

 

 

 

 

d)Terms of Preferred C Stock from iHealthcare Inc:     

--------------------------------------------------------------------------------

Business Agreement

Page 3 of 13

--------------------------------------------------------------------------------

1.Success Event: Final delivery of a fully executed, legally binding Management
and Administrative Services Agreement for Fulton Medical Center LLC. 

2.Preferred Series C Shares: A total of 45,460 Preferred Series C Shares par
value $0.0001 per share will be allocated to the Perez -Tio Family Trust, as
part of the Success Fee of this Agreement as earned per contract: 

a)Fulton Medical Center LLC: 45,460 shares. 

3.Terms: Terms will be governed by the Certificate of Designation for Preferred
C Shares filed with the State of Delaware along with Board Resolution. 

These shares shall be earned as follows  

4.Convertible Note: The 45,460 Preferred Shares C will be issued as a
Convertible Note to the Perez – Tio Family Trust. 

5.Conversion: The Conversion value is one share of Preferred Stock to one share
of Common Stock 

6.Value Assurance Guarantee:  When converted from Preferred Shares to Common
Stock, iHealthcare guarantees a minimum value, only on the date of conversion,
of $1.00 per share converted. If the value of the Common Stock trading on that
day is below $1.00 per share, the company will issue sufficient additional
Common Stock share’s so that the total value of the redeemed converted Preferred
Stock redeemed to Common Stock equals a minimum of $1.00 per share based on the
conversion date’s closing per share value of Common Stock. If the value is in
excess of $1.00 per share on the date of conversion, the share conversion
remains 1:1 and the Holder shall retain the upside value, if any. Common stock
must be trading on a public exchange to qualify. 

7.Restricted Share Tranches and Vesting: When each restricted share tranche
reaches maturity in the Convertible Note on the following schedule of
performance, the note will covert to Preferred Shares as listed, at the option
of the Holder.  

a)45,460 shares vested upon closing.   

8.Restricted Share Conversion Schedule: Vested Preferred shares may convert and
then shall be exercisable for conversion to Common Stock, all or in part or
none, at the option of the Holder only after the closing of the new management
contracts, the following schedule:  

a)45,460 shares – 12 months from date of closing. 

1.COC: Accelerated Conversion and call back on then existing terms at Change of
Control. 

2.Call Option: iHealthcare may call or force conversion all or part of the stock
in the event of a recapitalization or liquidation event or public offering.  

3.Voting: Preferred C Shares are non-voting until converted to Common Stock.  

4.Reserves: iHealthcare Inc. shall reserve sufficient shares of Preferred C and
Common stock to meet the obligations of this agreement. 

5.Interest: No interest is paid or due on equity offers. 

 

 

 

 

1)NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION.   

--------------------------------------------------------------------------------

Business Agreement

Page 4 of 13

--------------------------------------------------------------------------------

a)The Parties acknowledge that they each have, may obtain or may develop certain
Confidential Information (as defined below) in the ordinary course of their
business and that the Parties may learn of, or have access to, each other’s
Confidential Information during the course of their business relationship with
each other. 

 

b)For the purposes of this Agreement, the term “Confidential Information” shall
mean any and all confidential and/or proprietary knowledge, data, information or
trade secrets used, obtained, or developed by or for a Party that is treated as
confidential by that Party, or is of a nature that should reasonably be
understood by the receiving Party to be confidential, and is not and otherwise
would not be regularly and routinely available to the general public.  The term
“Confidential Information,” includes, without limitation, information and data,
whether in written, oral, graphic or machine-readable form, but shall not
include that which is (i) publicly available by other than unauthorized means,
(ii) disclosed to others by the disclosing Party or other proper Party without
restriction, (iii) rightfully received from a third party without restriction,
(iv) discoverable by common observation, through publicly or commercially
available sources, or by inspection or analysis of products in the market place,
or (v) general skill and knowledge. 

 

c)The receiving Party hereby agrees to comply with any and all of the disclosing
Party’s commercially reasonable policies and procedures for the protection of
Confidential Information and, except as required by law or by the nature of
receiving Party’s duties for the disclosing Party or with the prior written
approval of an authorized officer of the disclosing Party, receiving Party will
not, during its business relationship with disclosing Party or at any time
thereafter, use or disclose, directly or indirectly in any manner, any
Confidential Information of the disclosing Party, including the fact that
Confidential Information has been made available to the receiving Party for any
purpose other than in furtherance of the business relationship with disclosing
Party. The provisions of this Agreement regarding disclosure and use of
Confidential Information shall survive the termination or expiration of this
Agreement and shall be effective forever.  

 

d)The receiving Party hereby agrees that any Confidential Information is and
shall remain the sole and exclusive property of the disclosing Party for use in
the disclosing Party’s business and shall be used solely in connection with
furtherance of the business relationship with disclosing Party and shall not be
used by receiving Party, directly or indirectly, in any other manner whatsoever.
 Under no circumstances whatsoever shall receiving Party have any proprietary or
other legal right to the disclosing Party’s Confidential Information during, or
subsequent to the termination or cessation of, the business relationship of the
Parties. 

 

e)The receiving Party hereby agrees not to disclose, copy, or remove from the
premises of the disclosing Party any documents, records, tapes or other media or
format that contain or may contain Confidential Information, except as required
by the nature of receiving Party’s duties for the disclosing Party or as
otherwise approved in writing by an authorized officer of the disclosing Party.
 Upon termination or cessation of the  

--------------------------------------------------------------------------------

Business Agreement

Page 5 of 13

--------------------------------------------------------------------------------

business relationship of the Parties, regardless of the reason for such
termination or cessation, receiving Party hereby agrees to return immediately to
the disclosing Party, or destroy at the disclosing Party’s discretion, all
originals and copies of documents, records, tapes, or any other media or format
that contain or may contain Confidential Information. Furthermore, all
Confidential Information belonging to disclosing Party will be and remain solely
the property of disclosing Party.  Any such return or destruction, as
applicable, of Confidential Information shall be certified in writing by
receiving Party to disclosing Party within three (3) days of the return or
destruction. Any Confidential Information that is not returned or destroyed,
including any oral Confidential Information, will continue to be kept
confidential and subject of the terms of this Agreement.

 

f)In the event receiving Party is legally compelled to disclose Confidential
Information belonging to disclosing Party, the receiving Party shall promptly
notify disclosing Party of each such requirement so that disclosing Party may
seek a protective order or other appropriate remedy and/or waive compliance with
the provisions of this Agreement. In any such event, receiving Party will only
disclose such Confidential Information that s/he/it is advised by counsel to
disclose and legally required to be disclosed and shall exercise reasonable
efforts to obtain assurance that confidential treatment will be accorded to such
Confidential Information. 

 

g)The receiving Party’s access to Confidential Information shall automatically
terminate at the termination or expiration of the relationship between the
Parties with respect to the subject matter of this Agreement. Notwithstanding
the foregoing, disclosing Party may immediately terminate access to its
Confidential Information at any time. 

 

h)Neither of the Parties to this Agreement shall make any announcement of the
proposed transaction contemplated by this Agreement, without the prior written
approval of the other, which approval will not be unreasonably withheld or
delayed.   The foregoing shall not restrict in any respect the Party’s ability
to communicate information concerning this Agreement, and the transactions
contemplated hereby, to their respective affiliates’, officers, directors,
employees and professional advisers; and, (to the extent relevant), to third
parties whose consent is required in connection with the transaction
contemplated by this Agreement. 

 

 

2)NON-CIRCUMVENTION.   

 

a)The Parties understand that in the performance of this Agreement they may each
reveal to each other, contacts and relationships which are not otherwise known
to the general public or to whom the general public may otherwise not have
access. 

 

b)The Parties will not in any manner solicit, nor do business in any manner with
individuals, entities, related parties or their affiliates (“Source(es)”), which
were made available to them through this Agreement by the other Party, without
the express permission of the party who made available the Source; 

--------------------------------------------------------------------------------

Business Agreement

Page 6 of 13

--------------------------------------------------------------------------------

 

c)Source shall include, without limitation, any contact, contract or transaction
with all persons, companies (e.g., limited liability companies, etc.), firms,
partnerships (e.g., general partnerships, limited liability partnerships, etc.),
corporations (e.g., domestic, foreign, international), co-ventures, joint
ventures, trusts or any other entity with which they or any associate, agent,
employee, or representative are or may be in any way associated or concerned, no
matter the country of origin or origination of the association. 

 

d)A Party will not attempt either directly or indirectly, for the purposes of
circumventing the other Party, to make any contact with any individual or
entity, including without limitation relationships, customers or clients, whose
identity is made known to one Party solely in connection with their relationship
with the other Party, as contemplated by this Agreement, without the prior
written approval of such other Party. The identity of such individuals and
entities shall be deemed proprietary and valuable to the Party in whose
knowledge, such identity currently resides. 

 

e)The Parties will maintain complete confidentiality regarding each other’s
Sources and will disclose such Sources only to third parties only pursuant to
the express written permission of the Party who made available the Source; 

 

f)The Parties will not disclose names, addresses, e-mail address, telephone and
tele-fax or telex numbers to any Sources, to third parties and the Parties each
recognize such Sources as the exclusive property of the providing Party and they
will not enter into any direct negotiations or transactions with such Sources
revealed by the other Party; 

 

g)The Parties further undertake not to enter into business transaction with
banks, iHealthcare’s sources of funds or other bodies, the names of which have
been provided by one of the Parties to this agreement, unless written permission
has been obtained from the other Party to do so.  

 

h)The Parties also undertake not to make use of a third party to circumvent this
clause. 

 

3)COVENANT NOT TO COMPETE 

 

a)In accordance with this Agreement, the Parties will gain knowledge of certain
proprietary information belonging to the other Party and valuable confidential
business or professional information. The Parties may also acquire substantial
relationships with specific prospective or existing customers or clients and
gain customer or client goodwill associated with the Parties’ ongoing business
or professional practice. The Parties may additionally be provided with
extraordinary or specialized training, specific to the Parties’ field of
business and specific business. In light of the above, the Parties acknowledges
and agrees that the they each are entitled to a Covenant Not To Compete and such
restraint is reasonably necessary to protect the legitimate business interest or
interests of the Parties, to the extent that there is an Ongoing Entity. 

--------------------------------------------------------------------------------

Business Agreement

Page 7 of 13

--------------------------------------------------------------------------------

b)Accordingly, during the Parties’ relationship with each other and for a period
of 10 years from the date of this Agreement, for any reason, the Parties shall
not, directly or indirectly, through another person or entity, compete with the
each other anywhere where the Ongoing Entity does business or owns an interest
in or, as principal, agent, contractor, consultant, or employee or otherwise,
engages in activities for or renders services to any firm or business that
competes with the Ongoing Entity, “Compete” being defined as conducting business
in the marketplace, contracting for hospital management services and all related
marketing models and business models. The territory shall be deemed to initially
be the United States of America and such other locations as the Ongoing Entity
may be doing business at any time and also those States in which Ongoing Entity
has reasonably advanced toward doing business.  

 

c)“Compete” shall additionally include without limitation, soliciting, providing
services to, or otherwise engaging in a business transaction with customers or
clients of the Ongoing Entity or any affiliate of the Ongoing Entity, or
directly or indirectly soliciting for employment any of the Ongoing Entity’s
employees, or the employees of any of the Ongoing Entity’s affiliates. 

 

4)INDEMNIFICATION AND MUTUAL HOLD HARMLESS 

 

(a) Perez shall indemnify, defend and hold harmless iHealthcare and its
affiliates, their respective shareholders, officers, directors, employees, and
agents, against and in respect of any and all losses, claims, damages, causes of
action, actions, obligations, liabilities, deficiencies, suits, proceedings,
actual out-of-pocket obligations and expenses (including cost of investigation,
interest, penalties and reasonable attorneys' fees) (collectively, "Losses")
arising out of or due to the operation of the Business or relating to events
prior to closing by iHealthcare, its affiliates, agents, servants and/or
employees after Closing  under the provisions of this Agreement. The obligations
set forth in this Section 7(a) shall survive for a period of ten (10 years
following the Expiration Date.

 

(b) iHealthcare shall indemnify, defend and hold harmless Perez and its
affiliates, their respective shareholders, officers, directors, employees, and
agents, against and in respect of any and all Losses arising out of or due to
gross negligence of the Manager, its affiliates, agents, servants and/or
employees prior to and during the commencement of the term of this Agreement.
The obligations set forth in this Section 7(b) shall survive for a period of ten
(10) years following the Expiration Date.

 

(c) If a party entitled to indemnification (the "Indemnitee") receives notice of
any claim or the commencement of any action or proceeding with respect to which
a party is obligated to provide indemnification (the "Indemnifying Party")
pursuant to subsections (a) and (b) of this Section, the Indemnitee shall
promptly give the Indemnifying Party notice thereof (Indemnification Notice").
Such Indemnification Notice shall be a condition precedent to any liability of
the Indemnifying Party under the provisions for indemnification contained in
this Agreement. Except as provided below, the Indemnifying Party may compromise,
settle or defend, at such Indemnifying Party's own expense and by such
Indemnifying Party's own counsel, any such matter involving the asserted
liability of the Indemnitee. In any event, the Indemnitee, the Indemnifying
Party and the

--------------------------------------------------------------------------------

Business Agreement

Page 8 of 13

--------------------------------------------------------------------------------

Indemnifying Party's counsel shall cooperate in the compromise of, or defense
against, any such asserted liability. If the Indemnifying Party provides the
Indemnitee a defense to a third party claim at the Indemnifying Party's cost
with a qualified attorney, Indemnitee may participate and/or monitor the defense
with an attorney of the Indemnitee's selection (at the Indemnitee's own
expense). Provided that the Indemnifying Party pays for the full cost of the
settlement of any claim, the Indemnifying Party may settle any claim without the
consent of the Indemnitee. If the Indemnifying Party chooses to defend any
claim, the Indemnitee shall make available to the Indemnifying Party any books,
records or other documents within its control that are necessary or appropriate
for such defense.

 

8. LIMITATION OF LIABILITY

 

NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY BREACH
OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS PARAGRAPH IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 7,
OR DAMAGES AVAILABLE FOR BREACHES OF THE OBLIGATIONS SET FORTH IN SECTION 7.

 

a)Upon request of any Party to this Agreement, the requested Party(ies) shall
take such further actions, and shall cause its (their) personnel, agents, and
employees to take such further actions, including execution and delivery of
documents, that may reasonably be deemed necessary or desirable to accomplish or
evidence more further the objectives and intent of this Agreement.   

 

b)This Agreement contains the complete understanding between the Parties and
shall as of the date hereof, supersede all other agreements, whether they are
written or oral, between the Parties concerning the particular subject matter.
 Paragraphs 2 through 11 constitute a binding contract and will continue in full
force and effect surviving the termination of this Agreement.  Paragraph 1 is a
statement of interest and intent to do business, but as set forth above,
Paragraph 1 shall become binding to the extent that the Parties complete Due
Diligence (as defined below) and iHealthcare elects to proceed, or where
iHealthcare provides any capital to Perez, without a more formal writing, the
substantive terms herein shall be conclusive as to the agreement of the Parties.
 Further, to the extent that additional substantive terms are in issue, the
course of conduct of the Parties shall be controlling as to such terms. 

 

c)No waiver or modification of this Agreement or any covenant, condition or
limitation herein contained shall be valid and no evidence of waiver or
modification shall be offered or received in evidence in any proceeding,
arbitration or litigation between the Parties hereto arising out of or affecting
this Agreement or the rights or obligations of the Parties hereunder, unless
such waiver or modification is in writing duly signed by all Parties, or in an
email exchange where both Parties have commented. 

--------------------------------------------------------------------------------

Business Agreement

Page 9 of 13

--------------------------------------------------------------------------------

d)All agreements and covenants contained herein are severable, and in the event
that any of them shall be held to be invalid by any competent court, this
Agreement shall be interpreted as if such invalid agreement or covenant is not
contained herein. 

 

e)The failure of any Party to insist in any one or more instances upon
performance of any terms or conditions of this Agreement shall not be construed
as a waiver of future performance of any such term, covenant, or condition, but
the obligations of any Party with respect thereto shall continue in full force
and effect. 

 

f)Neither this Agreement nor any interest herein may be assigned in whole or in
part by any Party hereto without the prior written consent of all other
Parties. 

 

g)The terms and existence of this Agreement are confidential, and neither the
contents nor its details of the Agreement may be shown or disclosed by either
Party, except to those individuals with who have a need to know as a result of
being involved in or related to this Agreement. 

 

h)In addition to any remedies under the applicable law, the Parties recognize
that any breach or violation of any provision of this Agreement may cause
irreparable harm to the other Party, which money damages may not necessarily
remedy. Therefore, upon any actual or impending violation of any provision of
this Agreement, either Party may obtain from any court of competent jurisdiction
a preliminary, temporary or permanent injunction, restraining or enjoining such
violation by the other Party or any entity or person acting in concert with that
Party. 

 

i)This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Florida. IF A DISPUTE ARISES, THE PARTIES WILL: (a) RESOLVE
ALL DISPUTES BY BINDING ARBITRATION HELD IN MIAMI-DADE COUNTY, FLORIDA BEFORE A
SINGLE ARBITRATOR FROM JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC.
(“JAMS”); AND (b) WAIVE ANY RIGHT TO CIVIL TRIAL BY JUDGE OR JURY.
 Notwithstanding the foregoing, all claims alleging violation of restrictive
covenants, mishandling of Confidential Information, or transgression of
intellectual property rights, shall be subject to the exclusive jurisdiction, in
Miami, Florida, of either the Florida state courts or the US District Court.
 Before accepting appointment, the arbitrator shall agree: (a) that the
arbitrator’s award shall be made within nine (9) months of the filing of a
notice of intention (or demand) to arbitrate  (but it may be extended by written
agreement of the parties); (b) to base any decision or award on governing law;
(c) to not award punitive or other damages that are not measured by the
prevailing party’s actual damages, except as may be required by statute; and (d)
to issue an award in writing within ten (10) days of concluding the presentation
of evidence and briefs.  Judgment may be entered in any court having
jurisdiction thereof.  The prevailing party shall be entitled to recover from
the other party its costs and expenses, including reasonable attorney’s fees. 

 

j)Authority: Perez have full power and authority and are legally authorized to
execute and bind the hospitals to new management contracts for the benefit of
iHealthcare Management  

--------------------------------------------------------------------------------

Business Agreement

Page 10 of 13

--------------------------------------------------------------------------------

Company.

 

 

a.The Parties further agree: 

 

1.To the extent that they are not in conflict with this document, that the use
of electronic messages shall create valid and enforceable rights and obligations
between them; and 

 

2.That to the extent permitted under the applicable law, electronic messages
shall be admissible as evidence, provided that such electronic messages are sent
to addresses and in formats, if any, designated either expressly or implicitly
by the addresses; and  

 

3.Not to challenge the validity of any communication or agreement between them
solely on the ground of the use of electronic means, whether or not such use was
reviewed by any natural person. 

 

1.This Agreement may be executed in separate counterparts all of which shall be
deemed to be one (1) agreement. 

 

 

 

SIGNATURE PAGE TO FOLLOW

--------------------------------------------------------------------------------

Business Agreement

Page 11 of 13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be Accepted and
Agreed to as of January 7, 2019.

 

 

 

JORGE A. PEREZ iHealthcare Management Company  

 

 

By: /s/ Jorge A. Perez By:  /s/ Noel Mijares  

Jorge A. Perez                          Noel Mijares, Chief Executive Officer 

--------------------------------------------------------------------------------

Business Agreement

Page 12 of 13

 [image_073.jpg]



BUSINESS DEVELOPMENT AGREEMENT

Regional General Hospital

 

This document (“Agreement”) reflects the agreement of iHealthcare Management
Company, a Florida Corporation with an address of 3901 NW 28th Street, 2nd
Floor, Miami, Florida 33142, (“iHealthcare”) and Jorge A. Perez with an address
of 13595 SW 134 Avenue, Suite 209, Miami, Florida, 33186 , (“Perez”)
(hereinafter, collectively iHealthcare and Perez are also known as the
“Parties,” or individually as a “Party”) to engage in business on the terms set
forth below, as well as such other terms and conditions as the Parties may
agree.  The Parties may reduce the terms listed below to a more complete written
agreement, but they are not required to do so.

 

WHEREAS, iHealthcare is in the hospital management business through its wholly
owned subsidiary iHealthcare Management Company and desires to expand its
hospital management business; 

WHEREAS, Perez has demonstrated a track record of developing and securing
hospital management contracts; 

WHEREAS, the Parties desire to use their respective assets for the common goal
of assisting the rural healthcare landscape, driving healthcare insurance costs
down, providing innovative products and tools, and growing a small footprint of
Hospitals and Service Offerings into a major sustainable business that will
serve communities throughout the United States; 

WHEREAS, the Parties consider their ongoing relationship and potential business
relationship to be independently valuable;  

NOW, THEREFORE, for and in consideration of the ongoing and potential
relationship between iHealthcare and Perez, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
iHealthcare and Perez, intending to be legally bound, do hereby agree as follows
and acknowledge the above recitals as true and incorporated herein, and: 

 

1)BUSINESS DEVELOPMENT ENGAGEMENT:  

 

a)iHealthcare hereby engages Perez to deliver certain valid, binding, exclusive
and executed hospital management contracts for new business for and on behalf of
iHealthcare Management Company;  

--------------------------------------------------------------------------------

Business Agreement

Page 1 of 13

--------------------------------------------------------------------------------

b)Perez shall utilize the iHealthcare Management Company contract template
[attached]; 

c)Perez shall obtain any required consents, authorizations and binding approvals
necessary to deliver an executed binding ten-year contracts for hospital
management services to iHealthcare Management Company;  

d)Perez will ensure iHealthcare is the exclusive provider of management services
under these new agreements; 

e)Perez will ensure that no liabilities of any kind which nay have incurred
prior to the new contract inception date will transfer, assign or inure to
iHealthcare Management Company;  

f)The target inception date will be January 7, 2019 and limited only to the
following target hospital: Regional Healthcare Partners LLC dba Regional General
Hospital;  

 

2)TERMS.  The Parties herby agree as follows:  

 

a)The parties acknowledge that under this Business Development Agreement, the
Parties agree to mutually work together to grow the business model and create
new revenue lines that are currently not operational.  

b)The contracts, once executed, must have a 10-year non-cancelable term with
renewals. 

 

3)CONSIDERATION: With this in mind, the consideration for this business
development effort will be a Success Fee structured as a Promissory Note and
Stock as follows:  

 

a)Success Fee: $780,000.00 

1.The Success Fee will be earned upon delivery of a legally binding and executed
Management and Administrative Services Agreement.   The Success Fee is based on
a negotiated value.   

 

b)Terms in General:  

1.iHealthcare shall issue a Promissory Note for 100% of the agreed value under
this Business Development Agreement.  

2.Promissory Note will have a 10 year term and 4% simple annual interest on the
unpaid balance.  

3.Payment: Promissory Note may be prepaid without penalty, in full or in part,
in cash or common stock at the option of iHealthcare. 

4.Default: In the event of a default, iHealthcare shall be granted 45 days to
cure, as stipulated in the Management and Administrative Services Agreement. 

5.Security: In the event of failure to cure the default after the 45-day period
and remedy specified in the Management and Administrative Services Agreement,
the management agreement shall be surrendered to the Lender as security. 

6.Adjustments: In the event that any of the named hospitals closes or is placed
in receivership, files for bankruptcy, becomes insolvent or is assigned to
creditors, the portion of the Success Fee allocated to that specific hospital
only shall be adjusted accordingly and the associated portion of the Promissory
Note shall be adjusted to reflect the change in event and the balance due shall
be reduced to reflect that portion for the remaining term of the note.  

7.Offsets: This Agreement is based on the premise that the Hospital Management
and Administrative Services Agreement will be in effect for 10 full years which
enables  

--------------------------------------------------------------------------------

Business Agreement

Page 2 of 13

--------------------------------------------------------------------------------

iHealthcare to fund the payments for the Promissory Note during this term.
Therefore, there may be a pro rata offset to the balance of the Promissory Note
if one or more of the following occur during the ten-year term:

a)Any early cancellation or termination of the contract that is not as a result
of breach of contract by iHealthcare. 

b)Failure to enforce the tagalong provision of the contract. 

c)A Hospital ownership action to close the hospital. 

d)Loss or suspension of Hospital License or Medicare Provider status relating to
events occurring prior to closing. 

e)In the event that the hospital closes or is placed in receivership, files for
bankruptcy, becomes insolvent or is assigned to creditors, the portion of the
Success Fee listed in the Business Development Agreement shall be adjusted
accordingly and the remaining portion of this Promissory Note shall be adjusted
to reflect the change in event and the balance due shall be reduced to reflect
that portion for the remaining term of the note. 

f)Any Offset is subject to arbitration and other remedies as specified in the
Hospital Management and Administrative Services Agreement.   

g)Liabilities incurred prior to closing.  

 

c)Terms of Preferred B Stock from iHealthcare, Inc:  

 

1.Success Event: Final delivery of a fully executed, legally binding Management
and Administrative Services Agreement for Regional Healthcare Partners LLC dba
Regional General Hospital. 

2.Preferred Series B Shares: A total of 45,460 Preferred Series B Shares par
value $0.0001 per share will be allocated to the Perez -Tio Family Trust, as
part of the Success Fee of this Agreement as earned per contract: 

a)Regional Healthcare Partners LLC dba Regional General Hospital 45,460 shares 

3.Conversion Value: One share of Preferred B for one share of Common Stock -
Converted at the option of the Holder.  

4.Restrictions: Shares will be restricted for 6 months from issuance per SEC
regulations. 

5.COC: Accelerated Conversion and call back on then existing terms at Change of
Control. 

6.Call Option: iHealthcare may call or force conversion all or part of the stock
in the event of a recapitalization or liquidation event or public offering.  

7.Voting: Preferred B Shares are voting as one vote per share. 

8.Reserves: iHealthcare Inc. shall reserve sufficient shares of Preferred B and
Common stock to meet the obligations of this agreement. 

9.Interest: No interest is paid or due on equity offers. 

10.Conditions: The specific terms of Preferred B Shares are set and fixed by
iHealthcare’s Articles of Incorporation. 

 

 

 

 

d)Terms of Preferred C Stock from iHealthcare Inc:     

--------------------------------------------------------------------------------

Business Agreement

Page 3 of 13

--------------------------------------------------------------------------------

 

1.Success Event: Final delivery of a fully executed, legally binding Management
and Administrative Services Agreement for Regional Healthcare Partners LLC dba
Regional General Hospital.  

2.Preferred Series C Shares: A total of 45,460 Preferred Series C Shares par
value $0.0001 per share will be allocated to the Perez -Tio Family Trust, as
part of the Success Fee of this Agreement as earned per contract: 

a)Regional Healthcare Partners LLC dba Regional General Hospital: 45,460
shares. 

3.Terms: Terms will be governed by the Certificate of Designation for Preferred
C Shares filed with the State of Delaware along with Board Resolution. 

These shares shall be earned as follows  

4.Convertible Note: The 45,460 Preferred Shares C will be issued as a
Convertible Note to the Perez – Tio Family Trust. 

5.Conversion: The Conversion value is one share of Preferred Stock to one share
of Common Stock 

6.Value Assurance Guarantee:  When converted from Preferred Shares to Common
Stock, iHealthcare guarantees a minimum value, only on the date of conversion,
of $1.00 per share converted. If the value of the Common Stock trading on that
day is below $1.00 per share, the company will issue sufficient additional
Common Stock share’s so that the total value of the redeemed converted Preferred
Stock redeemed to Common Stock equals a minimum of $1.00 per share based on the
conversion date’s closing per share value of Common Stock. If the value is in
excess of $1.00 per share on the date of conversion, the share conversion
remains 1:1 and the Holder shall retain the upside value, if any. Common stock
must be trading on a public exchange to qualify. 

7.Restricted Share Tranches and Vesting: When each restricted share tranche
reaches maturity in the Convertible Note on the following schedule of
performance, the note will covert to Preferred Shares as listed, at the option
of the Holder.  

a)45,460 shares vested upon closing.   

8.Restricted Share Conversion Schedule: Vested Preferred shares may convert and
then shall be exercisable for conversion to Common Stock, all or in part or
none, at the option of the Holder only after the closing of the new management
contracts, the following schedule:  

a)45,460 shares – 12 months from date of closing. 

1.COC: Accelerated Conversion and call back on then existing terms at Change of
Control. 

2.Call Option: iHealthcare may call or force conversion all or part of the stock
in the event of a recapitalization or liquidation event or public offering.  

3.Voting: Preferred C Shares are non-voting until converted to Common Stock.  

4.Reserves: iHealthcare Inc. shall reserve sufficient shares of Preferred C and
Common stock to meet the obligations of this agreement. 

5.Interest: No interest is paid or due on equity offers. 

 

 

1)NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION.   

--------------------------------------------------------------------------------

Business Agreement

Page 4 of 13

--------------------------------------------------------------------------------

a)The Parties acknowledge that they each have, may obtain or may develop certain
Confidential Information (as defined below) in the ordinary course of their
business and that the Parties may learn of, or have access to, each other’s
Confidential Information during the course of their business relationship with
each other. 

 

b)For the purposes of this Agreement, the term “Confidential Information” shall
mean any and all confidential and/or proprietary knowledge, data, information or
trade secrets used, obtained, or developed by or for a Party that is treated as
confidential by that Party, or is of a nature that should reasonably be
understood by the receiving Party to be confidential, and is not and otherwise
would not be regularly and routinely available to the general public.  The term
“Confidential Information,” includes, without limitation, information and data,
whether in written, oral, graphic or machine-readable form, but shall not
include that which is (i) publicly available by other than unauthorized means,
(ii) disclosed to others by the disclosing Party or other proper Party without
restriction, (iii) rightfully received from a third party without restriction,
(iv) discoverable by common observation, through publicly or commercially
available sources, or by inspection or analysis of products in the market place,
or (v) general skill and knowledge. 

 

c)The receiving Party hereby agrees to comply with any and all of the disclosing
Party’s commercially reasonable policies and procedures for the protection of
Confidential Information and, except as required by law or by the nature of
receiving Party’s duties for the disclosing Party or with the prior written
approval of an authorized officer of the disclosing Party, receiving Party will
not, during its business relationship with disclosing Party or at any time
thereafter, use or disclose, directly or indirectly in any manner, any
Confidential Information of the disclosing Party, including the fact that
Confidential Information has been made available to the receiving Party for any
purpose other than in furtherance of the business relationship with disclosing
Party. The provisions of this Agreement regarding disclosure and use of
Confidential Information shall survive the termination or expiration of this
Agreement and shall be effective forever.  

 

d)The receiving Party hereby agrees that any Confidential Information is and
shall remain the sole and exclusive property of the disclosing Party for use in
the disclosing Party’s business and shall be used solely in connection with
furtherance of the business relationship with disclosing Party and shall not be
used by receiving Party, directly or indirectly, in any other manner whatsoever.
 Under no circumstances whatsoever shall receiving Party have any proprietary or
other legal right to the disclosing Party’s Confidential Information during, or
subsequent to the termination or cessation of, the business relationship of the
Parties. 

 

e)The receiving Party hereby agrees not to disclose, copy, or remove from the
premises of the disclosing Party any documents, records, tapes or other media or
format that contain or may contain Confidential Information, except as required
by the nature of receiving Party’s duties for the disclosing Party or as
otherwise approved in writing by an authorized officer of the disclosing Party.
 Upon termination or cessation of the  

--------------------------------------------------------------------------------

Business Agreement

Page 5 of 13

--------------------------------------------------------------------------------

business relationship of the Parties, regardless of the reason for such
termination or cessation, receiving Party hereby agrees to return immediately to
the disclosing Party, or destroy at the disclosing Party’s discretion, all
originals and copies of documents, records, tapes, or any other media or format
that contain or may contain Confidential Information. Furthermore, all
Confidential Information belonging to disclosing Party will be and remain solely
the property of disclosing Party.  Any such return or destruction, as
applicable, of Confidential Information shall be certified in writing by
receiving Party to disclosing Party within three (3) days of the return or
destruction. Any Confidential Information that is not returned or destroyed,
including any oral Confidential Information, will continue to be kept
confidential and subject of the terms of this Agreement.

 

f)In the event receiving Party is legally compelled to disclose Confidential
Information belonging to disclosing Party, the receiving Party shall promptly
notify disclosing Party of each such requirement so that disclosing Party may
seek a protective order or other appropriate remedy and/or waive compliance with
the provisions of this Agreement. In any such event, receiving Party will only
disclose such Confidential Information that s/he/it is advised by counsel to
disclose and legally required to be disclosed and shall exercise reasonable
efforts to obtain assurance that confidential treatment will be accorded to such
Confidential Information. 

 

g)The receiving Party’s access to Confidential Information shall automatically
terminate at the termination or expiration of the relationship between the
Parties with respect to the subject matter of this Agreement. Notwithstanding
the foregoing, disclosing Party may immediately terminate access to its
Confidential Information at any time. 

 

h)Neither of the Parties to this Agreement shall make any announcement of the
proposed transaction contemplated by this Agreement, without the prior written
approval of the other, which approval will not be unreasonably withheld or
delayed.   The foregoing shall not restrict in any respect the Party’s ability
to communicate information concerning this Agreement, and the transactions
contemplated hereby, to their respective affiliates’, officers, directors,
employees and professional advisers; and, (to the extent relevant), to third
parties whose consent is required in connection with the transaction
contemplated by this Agreement. 

 

 

2)NON-CIRCUMVENTION.   

 

a)The Parties understand that in the performance of this Agreement they may each
reveal to each other, contacts and relationships which are not otherwise known
to the general public or to whom the general public may otherwise not have
access. 

 

b)The Parties will not in any manner solicit, nor do business in any manner with
individuals, entities, related parties or their affiliates (“Source(es)”), which
were made available to them through this Agreement by the other Party, without
the express permission of the party who made available the Source; 

--------------------------------------------------------------------------------

Business Agreement

Page 6 of 13

--------------------------------------------------------------------------------

 

c)Source shall include, without limitation, any contact, contract or transaction
with all persons, companies (e.g., limited liability companies, etc.), firms,
partnerships (e.g., general partnerships, limited liability partnerships, etc.),
corporations (e.g., domestic, foreign, international), co-ventures, joint
ventures, trusts or any other entity with which they or any associate, agent,
employee, or representative are or may be in any way associated or concerned, no
matter the country of origin or origination of the association. 

 

d)A Party will not attempt either directly or indirectly, for the purposes of
circumventing the other Party, to make any contact with any individual or
entity, including without limitation relationships, customers or clients, whose
identity is made known to one Party solely in connection with their relationship
with the other Party, as contemplated by this Agreement, without the prior
written approval of such other Party. The identity of such individuals and
entities shall be deemed proprietary and valuable to the Party in whose
knowledge, such identity currently resides. 

 

e)The Parties will maintain complete confidentiality regarding each other’s
Sources and will disclose such Sources only to third parties only pursuant to
the express written permission of the Party who made available the Source; 

 

f)The Parties will not disclose names, addresses, e-mail address, telephone and
tele-fax or telex numbers to any Sources, to third parties and the Parties each
recognize such Sources as the exclusive property of the providing Party and they
will not enter into any direct negotiations or transactions with such Sources
revealed by the other Party; 

 

g)The Parties further undertake not to enter into business transaction with
banks, iHealthcare’s sources of funds or other bodies, the names of which have
been provided by one of the Parties to this agreement, unless written permission
has been obtained from the other Party to do so.  

 

h)The Parties also undertake not to make use of a third party to circumvent this
clause. 

 

3)COVENANT NOT TO COMPETE 

 

a)In accordance with this Agreement, the Parties will gain knowledge of certain
proprietary information belonging to the other Party and valuable confidential
business or professional information. The Parties may also acquire substantial
relationships with specific prospective or existing customers or clients and
gain customer or client goodwill associated with the Parties’ ongoing business
or professional practice. The Parties may additionally be provided with
extraordinary or specialized training, specific to the Parties’ field of
business and specific business. In light of the above, the Parties acknowledges
and agrees that the they each are entitled to a Covenant Not To Compete and such
restraint is reasonably necessary to protect the legitimate business interest or
interests of the Parties, to the extent that there is an Ongoing Entity. 

--------------------------------------------------------------------------------

Business Agreement

Page 7 of 13

--------------------------------------------------------------------------------

b)Accordingly, during the Parties’ relationship with each other and for a period
of 10 years from the date of this Agreement, for any reason, the Parties shall
not, directly or indirectly, through another person or entity, compete with the
each other anywhere where the Ongoing Entity does business or owns an interest
in or, as principal, agent, contractor, consultant, or employee or otherwise,
engages in activities for or renders services to any firm or business that
competes with the Ongoing Entity, “Compete” being defined as conducting business
in the marketplace, contracting for hospital management services and all related
marketing models and business models. The territory shall be deemed to initially
be the United States of America and such other locations as the Ongoing Entity
may be doing business at any time and also those States in which Ongoing Entity
has reasonably advanced toward doing business.  

 

c)“Compete” shall additionally include without limitation, soliciting, providing
services to, or otherwise engaging in a business transaction with customers or
clients of the Ongoing Entity or any affiliate of the Ongoing Entity, or
directly or indirectly soliciting for employment any of the Ongoing Entity’s
employees, or the employees of any of the Ongoing Entity’s affiliates. 

 

4)INDEMNIFICATION AND MUTUAL HOLD HARMLESS 

 

(a) Perez shall indemnify, defend and hold harmless iHealthcare and its
affiliates, their respective shareholders, officers, directors, employees, and
agents, against and in respect of any and all losses, claims, damages, causes of
action, actions, obligations, liabilities, deficiencies, suits, proceedings,
actual out-of-pocket obligations and expenses (including cost of investigation,
interest, penalties and reasonable attorneys' fees) (collectively, "Losses")
arising out of or due to the operation of the Business or relating to events
prior to closing by iHealthcare, its affiliates, agents, servants and/or
employees after Closing  under the provisions of this Agreement. The obligations
set forth in this Section 7(a) shall survive for a period of ten (10 years
following the Expiration Date.

 

(b) iHealthcare shall indemnify, defend and hold harmless Perez and its
affiliates, their respective shareholders, officers, directors, employees, and
agents, against and in respect of any and all Losses arising out of or due to
gross negligence of the Manager, its affiliates, agents, servants and/or
employees prior to and during the commencement of the term of this Agreement.
The obligations set forth in this Section 7(b) shall survive for a period of ten
(10) years following the Expiration Date.

 

(c) If a party entitled to indemnification (the "Indemnitee") receives notice of
any claim or the commencement of any action or proceeding with respect to which
a party is obligated to provide indemnification (the "Indemnifying Party")
pursuant to subsections (a) and (b) of this Section, the Indemnitee shall
promptly give the Indemnifying Party notice thereof (Indemnification Notice").
Such Indemnification Notice shall be a condition precedent to any liability of
the Indemnifying Party under the provisions for indemnification contained in
this Agreement. Except as provided below, the Indemnifying Party may compromise,
settle or defend, at such Indemnifying Party's own expense and by such
Indemnifying Party's own counsel, any such matter involving the asserted
liability of the Indemnitee. In any event, the Indemnitee, the Indemnifying
Party and the

--------------------------------------------------------------------------------

Business Agreement

Page 8 of 13

--------------------------------------------------------------------------------

Indemnifying Party's counsel shall cooperate in the compromise of, or defense
against, any such asserted liability. If the Indemnifying Party provides the
Indemnitee a defense to a third party claim at the Indemnifying Party's cost
with a qualified attorney, Indemnitee may participate and/or monitor the defense
with an attorney of the Indemnitee's selection (at the Indemnitee's own
expense). Provided that the Indemnifying Party pays for the full cost of the
settlement of any claim, the Indemnifying Party may settle any claim without the
consent of the Indemnitee. If the Indemnifying Party chooses to defend any
claim, the Indemnitee shall make available to the Indemnifying Party any books,
records or other documents within its control that are necessary or appropriate
for such defense.

 

8. LIMITATION OF LIABILITY

 

NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM OR RELATING TO ANY BREACH
OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS PARAGRAPH IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 7,
OR DAMAGES AVAILABLE FOR BREACHES OF THE OBLIGATIONS SET FORTH IN SECTION 7.

 

a)Upon request of any Party to this Agreement, the requested Party(ies) shall
take such further actions, and shall cause its (their) personnel, agents, and
employees to take such further actions, including execution and delivery of
documents, that may reasonably be deemed necessary or desirable to accomplish or
evidence more further the objectives and intent of this Agreement.   

 

b)This Agreement contains the complete understanding between the Parties and
shall as of the date hereof, supersede all other agreements, whether they are
written or oral, between the Parties concerning the particular subject matter.
 Paragraphs 2 through 11 constitute a binding contract and will continue in full
force and effect surviving the termination of this Agreement.  Paragraph 1 is a
statement of interest and intent to do business, but as set forth above,
Paragraph 1 shall become binding to the extent that the Parties complete Due
Diligence (as defined below) and iHealthcare elects to proceed, or where
iHealthcare provides any capital to Perez, without a more formal writing, the
substantive terms herein shall be conclusive as to the agreement of the Parties.
 Further, to the extent that additional substantive terms are in issue, the
course of conduct of the Parties shall be controlling as to such terms. 

 

c)No waiver or modification of this Agreement or any covenant, condition or
limitation herein contained shall be valid and no evidence of waiver or
modification shall be offered or received in evidence in any proceeding,
arbitration or litigation between the Parties hereto arising out of or affecting
this Agreement or the rights or obligations of the Parties hereunder, unless
such waiver or modification is in writing duly signed by all Parties, or in an
email exchange where both Parties have commented. 

--------------------------------------------------------------------------------

Business Agreement

Page 9 of 13

--------------------------------------------------------------------------------

d)All agreements and covenants contained herein are severable, and in the event
that any of them shall be held to be invalid by any competent court, this
Agreement shall be interpreted as if such invalid agreement or covenant is not
contained herein. 

 

e)The failure of any Party to insist in any one or more instances upon
performance of any terms or conditions of this Agreement shall not be construed
as a waiver of future performance of any such term, covenant, or condition, but
the obligations of any Party with respect thereto shall continue in full force
and effect. 

 

f)Neither this Agreement nor any interest herein may be assigned in whole or in
part by any Party hereto without the prior written consent of all other
Parties. 

 

g)The terms and existence of this Agreement are confidential, and neither the
contents nor its details of the Agreement may be shown or disclosed by either
Party, except to those individuals with who have a need to know as a result of
being involved in or related to this Agreement. 

 

h)In addition to any remedies under the applicable law, the Parties recognize
that any breach or violation of any provision of this Agreement may cause
irreparable harm to the other Party, which money damages may not necessarily
remedy. Therefore, upon any actual or impending violation of any provision of
this Agreement, either Party may obtain from any court of competent jurisdiction
a preliminary, temporary or permanent injunction, restraining or enjoining such
violation by the other Party or any entity or person acting in concert with that
Party. 

 

i)This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Florida. IF A DISPUTE ARISES, THE PARTIES WILL: (a) RESOLVE
ALL DISPUTES BY BINDING ARBITRATION HELD IN MIAMI-DADE COUNTY, FLORIDA BEFORE A
SINGLE ARBITRATOR FROM JUDICIAL ARBITRATION AND MEDIATION SERVICES, INC.
(“JAMS”); AND (b) WAIVE ANY RIGHT TO CIVIL TRIAL BY JUDGE OR JURY.
 Notwithstanding the foregoing, all claims alleging violation of restrictive
covenants, mishandling of Confidential Information, or transgression of
intellectual property rights, shall be subject to the exclusive jurisdiction, in
Miami, Florida, of either the Florida state courts or the US District Court.
 Before accepting appointment, the arbitrator shall agree: (a) that the
arbitrator’s award shall be made within nine (9) months of the filing of a
notice of intention (or demand) to arbitrate  (but it may be extended by written
agreement of the parties); (b) to base any decision or award on governing law;
(c) to not award punitive or other damages that are not measured by the
prevailing party’s actual damages, except as may be required by statute; and (d)
to issue an award in writing within ten (10) days of concluding the presentation
of evidence and briefs.  Judgment may be entered in any court having
jurisdiction thereof.  The prevailing party shall be entitled to recover from
the other party its costs and expenses, including reasonable attorney’s fees. 

 

j)Authority: Perez have full power and authority and are legally authorized to
execute and bind the hospitals to new management contracts for the benefit of
iHealthcare Management  

--------------------------------------------------------------------------------

Business Agreement

Page 10 of 13

--------------------------------------------------------------------------------

Company.

 

 

a.The Parties further agree: 

 

1.To the extent that they are not in conflict with this document, that the use
of electronic messages shall create valid and enforceable rights and obligations
between them; and 

 

2.That to the extent permitted under the applicable law, electronic messages
shall be admissible as evidence, provided that such electronic messages are sent
to addresses and in formats, if any, designated either expressly or implicitly
by the addresses; and  

 

3.Not to challenge the validity of any communication or agreement between them
solely on the ground of the use of electronic means, whether or not such use was
reviewed by any natural person. 

 

1.This Agreement may be executed in separate counterparts all of which shall be
deemed to be one (1) agreement. 

 

 

 

SIGNATURE PAGE TO FOLLOW

--------------------------------------------------------------------------------

Business Agreement

Page 11 of 13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be Accepted and
Agreed to as of January 7, 2019.

 

 

 

JORGE A. PEREZ iHealthcare Management Company 

 

 

 

By: /s/ Jorge A. Perez By:  /s/ Noel Mijares  

Jorge A. Perez                          Noel Mijares, Chief Executive Officer 

--------------------------------------------------------------------------------

Business Agreement

Page 12 of 13

 

